                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

CARLOS PERRY                                                                PETITIONER
Reg #86528-020

v.                          CASE NO. 2:18-CV-00057 BSM

GENE BEASLEY, Warden,
FCC-Forrest City                                                           RESPONDENT

                                         ORDER

       The proposed findings and recommendations [Doc. No. 12] submitted by United

States Magistrate Judge Patricia S. Harris and Carlos Perry’s objections [Doc. No. 13] have

been reviewed.     After de novo review of the record, the proposed findings and

recommendations are adopted in their entirety. Accordingly, Perry’s petition for writ of

habeas corpus pursuant to 28 U.S.C. section 2241, construed as a motion to vacate, set aside,

or correct his sentence pursuant to section 2255, is dismissed without prejudice, and

judgment is entered for respondent Beasley.

       IT IS SO ORDERED this 23rd day of October 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
